Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 11, 2020 is made
by and between Colony Capital, Inc., a Maryland corporation (“CLNY”), and Jacky
Wu (the “Executive”). CLNY, together with its subsidiaries is hereinafter
referred to as “the Company,” and where the context permits, references to “the
Company” shall include the Company and any successor to the Company.

WHEREAS, CLNY desires to enter into this Agreement with the Executive, effective
as of March 23, 2020 ( the “Effective Date”), setting forth the terms by which
the Executive will be employed by Colony Capital Operating Company, LLC or one
of its subsidiaries (as applicable, the “Operating Entity”).

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.

EMPLOYMENT TERM.    The Executive’s employment under the terms and conditions of
this Agreement shall commence on the Effective Date and shall expire on the
second anniversary of the Effective Date (the “Initial Term”); provided,
however, that on the second anniversary of the Effective Date and on each
subsequent anniversary thereof, the term of this Agreement shall automatically
be extended for an additional one-year period (each a “Renewal Term”) unless,
not later than 180 days prior to the expiration of the Initial Term or the then-
current Renewal Term, as applicable, either party provides written notice to the
other party hereto that such extension shall not take effect (a “Non-Renewal
Notice”). The period during which the Executive is employed by the Company
during the Initial Term and any Renewal Term pursuant to this Agreement is
referred to herein as the “Employment Term”. Notwithstanding anything set forth
in this Section 1 to the contrary, the Employment Term and the Executive’s
employment shall earlier terminate immediately upon the termination of the
Executive’s employment pursuant to Section 4 hereof.

 

2.

POSITION; REPORTING AND DUTIES; LOCATION.

 

(a)

Position and Reporting. During the Employment Term, the Executive shall
initially serve as the Executive Vice President - Finance of CLNY. The Executive
shall initially report directly to the Chief Financial Officer of CLNY. At such
time that Marc C. Ganzi becomes the Chief Executive Officer of CLNY, the
Executive shall thereafter serve as the Chief Financial Officer of CLNY and
report directly to the Chief Executive Officer, or at the direction of the Chief
Executive Officer, to the President or a Co-President of CLNY.

(b)    Duties and Responsibilities.

(i)    During the Employment Term, the Executive shall devote his full business
time (excepting vacation time, holidays, sick days and periods of disability)
and attention to the performance of his duties hereunder, shall faithfully serve
the Company and shall have no other employment which is undisclosed to the
Company or which conflicts with his duties under this Agreement; provided, that,
nothing contained herein shall prohibit the Executive from (A) participating in
trade associations or industry organizations, (B) engaging in charitable, civic,
educational or political activities, (C) delivering lectures or fulfilling
speaking engagements, (D) engaging in personal investment activities and
personal real estate-related activities for himself and his family or
(E) accepting directorships or similar positions (together, the “Personal
Activities”), in each case so long as the Personal Activities do not
unreasonably interfere, individually or in the aggregate, with the performance
of the Executive’s duties to the Company under this Agreement. The Company
hereby acknowledges and approves the current activities of the Executive as set
forth on Schedule 1 hereto, each of which shall be deemed a Personal Activity.
Notwithstanding the foregoing, to the extent that the Personal Activities
include the Executive providing services to any for-profit company (excluding
CLNY and any subsidiaries or portfolio companies thereof) as a member of such
company’s board of directors, only two such directorships shall be permitted as
a Personal Activity.

 

1



--------------------------------------------------------------------------------

(ii)    During the Employment Term, in serving in his capacity as set forth
above, the Executive shall (A) perform such duties and provide such services as
are usual and customary for such position, and (B) provide such other duties as
are consistent with such role, as reasonably requested from time to time by
CLNY’s board of directors (the “Board”) or the Chief Executive Officer.

(iii)    The parties acknowledge and agree that all of the compensation and
benefits provided to the Executive hereunder will be in respect of services
performed by the Executive for the Operating Entity.

(c)    Location of Employment. The Executive’s principal place of business shall
be at the Company’s office in Boca Raton, Florida; provided, that, (i) prior to
such time that the Executive becomes the Chief Financial Officer, the Company
may request that the Executive be based in the Company’s office in Los Angeles,
California, and (ii) the Executive may be required to engage in travel during
the Employment Term in the performance of his duties hereunder.

 

3.

COMPENSATION AND BENEFITS.

(a)    Base Salary. During the Employment Term, the Company will pay to the
Executive a base salary at the annualized rate of not less than $475,000 (the
base salary in effect from time to time, the “Base Salary”). The Base Salary
will be paid to the Executive in accordance with the Company’s customary
compensation practices from time to time in effect for the Company’s senior
executive officers. The Board (or a committee of directors delegated by the
Board) will review the Base Salary from time to time, but at least annually,
during the Employment Term, but may not reduce the Executive’s then-existing
Base Salary without the Executive’s prior written consent and agreement.

(b)    Annual Cash Bonus

(i)    For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be given
an opportunity to earn an annual incentive cash bonus based on an evaluation by
the Board (or a committee of directors delegated by the Board) of the
Executive’s performance in respect of the applicable calendar year; provided,
that, the Board or such committee may determine prior to the beginning of any
such calendar year to instead condition the payment of all or a portion of the
cash bonus with respect to the applicable calendar year upon the achievement of
performance measures determined by the Board or such committee in consultation
with the Executive (as applicable, the “Annual Bonus”). The Executive’s target
Annual Bonus for each calendar year during the Employment Term (including the
calendar year in which the Effective Date occurs) shall be no less than $285,000
(such amount, as increased from time to time, the “Target Bonus Amount”). If the
Board (or a committee of directors delegated by the Board), establishes
reasonable performance measures as provided for above, the actual Annual Bonus
amount paid to the Executive in respect of any calendar year during the
Employment Term shall be based on the achievement of the applicable performance
measures and may be less or more than the applicable Target Bonus Amount. The
Board (or a committee of directors delegated by the Board) will review the
Target Bonus Amount from time to time, but at least annually, during the
Employment Term, but may not reduce the Executive’s then-existing Target Bonus
Amount without the Executive’s prior written consent and agreement. The
Executive’s Annual Bonus for the calendar year in which the Effective Date
occurs shall be pro-rated.

(ii)    Any Annual Bonus payment that becomes payable to the Executive

 

2



--------------------------------------------------------------------------------

hereunder will be paid to him in a cash lump sum by no later than March 15 of
the calendar year following the calendar year to which it relates (and no later
than the date on which bonuses are paid to other senior executive officers of
CLNY); provided, that, except as otherwise set forth in this Agreement, the
Executive is an active employee as of, and has not given or received notice of
termination of employment as of, the date such payment would otherwise be made.

(c)    Equity Incentives and Related Awards.

(i)    For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be
eligible to receive equity and equity-based incentive awards (“LTIP Awards”),
with an annual target LTIP Award opportunity of no less than $427,500 (the
target amount in effect from time to time, the “Target LTIP Award”). The Board
(or a committee of directors delegated by the Board) will review the Target LTIP
Award (and any applicable performance measures) from time to time, but at least
annually, during the Employment Term, but may not reduce the Executive’s
then-existing Target LTIP Award without the Executive’s prior written consent
and agreement.

(ii)    The Executive shall be eligible to receive allocations in respect of
carried interests, incentive fees and other such remuneration in respect of
funds and similar vehicles, as applicable, managed by the Company (collectively,
“Fund Incentives”). Allocations of all Fund Incentives shall be made as
determined by the Board (or a committee of directors delegated by the Board) in
consultation with the Executive. While no allocation has been made yet, with
respect to Digital Colony Partners II, it is expected the Executive will be
granted an allocation of carried interest commensurate with an allocation that
would be made to a Chief Financial Officer of a comparable company.

(iii)    The terms and conditions (including with respect to vesting) of any
LTIP Awards and Fund Incentives shall be no less favorable than the terms and
conditions of any LTIP Awards and Fund Incentives, as applicable, granted to the
executive officers of the Company during the same calendar year.

(iv)    On the Effective Date, the Company shall make an equity award grant to
the Executive (the “Sign-on Equity Award”) in the amount of $1,200,000 and which
will vest on the third anniversary of the date of issuance. The Sign-on Equity
Award will be subject to the terms and conditions of the Company’s standard
equity award agreement.

(d)    Retirement, Welfare and Fringe Benefits. During the Employment Term, the
Executive shall be eligible to participate in the retirement savings, medical,
disability, life insurance, perquisite and other welfare and fringe benefit
plans applicable to senior executive officers of CLNY (which will include
emergency airlift (if needed) from locations outside the United States to the
United States) generally in accordance with the terms of such plans as are in
effect from time to time. The foregoing shall not be construed to limit the
ability of the Company to amend, modify or terminate any such benefit plans,
policies or programs in accordance with their terms or to cease providing such
benefit plans, policies or programs at any time and from time to time; provided,
that, the terms and conditions imposed on Executive’s participation in such
plans, policies or programs and any adverse amendments, terminations and
modifications are at least as favorable to Executive as those applicable to
other senior executives.

(e)    Paid Time Off. During the Employment Term, the Executive shall be
eligible to participate in the paid time off policies generally applicable to
CLNY’s senior executives as are in effect from time to time.

(f)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable out-of-pocket expenses that the Executive incurs in connection
with his employment during the Employment Term upon presentation of expense
statements or vouchers and such other

 

3



--------------------------------------------------------------------------------

information as the Company may require in accordance with the generally
applicable policies and procedures of the Company applicable to CLNY’s senior
executive officers as are in effect from time to time. No expense payment or
reimbursement under this Section 3(f) shall be “grossed up” or increased to take
into account any tax liability incurred by the Executive as a result of such
payment or reimbursement. Without limiting the generality of the foregoing, the
Executive shall be reimbursed for reasonable out-of-pocket expenses incurred in
connection with his (i) being based in the Company’s Los Angeles, California
office at the outset of his employment and (ii) then relocating to the Company’s
Boca Raton, Florida office.

(g)    Insurance; Indemnification. The Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company shall have established and
maintained in respect of its directors and officers generally at its expense,
and the Company shall cause such insurance policies to be maintained in a manner
reasonably acceptable to the Executive both during and, in accordance with the
provisions of Section 4(a)(i)(D) below, after Executive’s employment with the
Company. The Executive shall also be entitled to indemnification rights,
benefits and related expense advances and reimbursements to the same extent as
any other director or officer of CLNY and to the maximum extent permitted under
applicable law pursuant to an indemnification agreement (the “Indemnification
Agreement”).

(h)    Attorneys’ Fees. The Company shall promptly pay or reimburse the
Executive for reasonable attorneys’ fees incurred by the Executive in connection
with the review, negotiation, drafting and execution of this Agreement and any
related arrangements, in an aggregate amount not to exceed $25,000, subject to
the Executive providing the Company with reasonable documentation of such fees
within 30 days following the Effective Date. The Company shall reimburse the
Executive for such fees within 10 business days following Executive’s submission
to the Company of the documentation evidencing the fees.

 

4.

TERMINATION OF EMPLOYMENT.

(a)    General Provisions.

(i)    Upon any termination of Executive’s employment with the Company, the
Executive shall be entitled to receive the following: (A) any accrued but unpaid
Base Salary and vacation (determined in accordance with Company policy) through
the date of termination (paid in cash within 30 days (or such shorter period
required by applicable law) following the date of termination); (B)
reimbursement for expenses and fees incurred by the Executive prior to the date
of termination in accordance with Sections 3(f) and 3(h); (C) vested and accrued
benefits, if any, to which the Executive may be entitled under the Company’s
employee benefit plans as of the date of termination; and (D) any additional
amounts or benefits due under any applicable plan, program, agreement or
arrangement of the Company (including continuing “tail” indemnification and
directors and officers liability insurance for actions and inactions occurring
while the Executive provided services for CLNY and its affiliates and continued
coverage for any actions or inactions by the Executive while providing
cooperation under this Agreement), including any such plan, program, agreement
or arrangement relating to equity or equity-based awards (the amounts and
benefits described in clauses (A) through (D) above, collectively, the “Accrued
Benefits”). The Accrued Benefits shall in all events be paid in accordance with
the Company’s payroll procedures, expense reimbursement procedures or plan
terms, as applicable.

(ii)    During any notice period required under this Section 4, (A) the
Executive shall remain employed by the Company and shall continue to be bound by
all the terms of this Agreement and any other applicable duties and obligations
to the Company, (B) the Company may direct the Executive not to report to work,
and (C) the Executive shall only undertake such actions on behalf of the
Company, consistent with his position, as expressly directed by the Company.

 

4



--------------------------------------------------------------------------------

(b)    Termination for Cause or by the Executive without Good Reason.

(i)    The Employment Term and the Executive’s employment hereunder may be
terminated at any time either (A) by the Company for “Cause” (as defined and
determined below), effective as set forth in Section 4(b)(iii), or (B) by the
Executive without Good Reason, effective 30 days following the date on which
notice of such termination is given by the Executive to the Company.

(ii)    If the Executive’s employment is terminated by the Company for Cause, or
by the Executive without Good Reason, the Executive shall only be entitled to
receive the Accrued Benefits.

(iii)    For purposes of this Agreement, a termination for “Cause” shall mean a
termination of the Executive’s employment with the Company because of (A) the
Executive’s conviction of, or plea of no contest to, any felony under the laws
of the United States or any state within the United States (other than a
traffic-related felony) which termination shall become effective immediately as
of the date the Board determines to terminate the Agreement, which action must
be taken on or after the date of such conviction or plea or within 60 days
thereafter; (B) the Executive’s willful and gross misconduct in connection with
the performance of his duties to the Company (other than by reason of his
incapacity or disability), it being expressly understood that the Company’s
dissatisfaction with the Executive’s performance shall not constitute Cause; or
(C) a continuous, willful and material breach by the Executive of this Agreement
after written notice of such breach has been provided to the Executive by the
Board; provided, that, in no event shall any action or omission in subsections
(B) or (C) constitute “Cause” unless (1) the Company gives notice to the
Executive stating that the Executive will be terminated for Cause, specifying
the particulars thereof in reasonable detail and the effective date of such
termination (which shall be no less than 10 business days following the date on
which such written notice is received by the Executive) and (2) the Executive
fails or refuses to materially cure or cease such misconduct or breach within 10
business days after such written notice is given to him. For purposes of the
foregoing sentence, no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company, and any act or omission by the Executive pursuant to
the authority given pursuant to a resolution duly adopted by the Board or on the
advice of counsel for the Company will be deemed made in good faith and in the
best interests of the Company.

(c)    Termination by the Company without Cause or by the Executive for Good
Reason.

(i)    The Employment Term and the Executive’s employment hereunder may be
terminated (A) by the Company at any time without Cause, effective four business
days following the date on which written notice to such effect is delivered to
the Executive, or (B) by the Executive for “Good Reason” (as defined and
determined below), effective as set forth in Section 4(c)(iii). If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Company shall pay or provide to the Executive
(A) the Accrued Benefits and (B) upon the Executive’s execution of a separation
agreement containing a general release of claims substantially in the form
attached as Exhibit A hereto (the “Release”), and the expiration of the
applicable revocation period with respect to such Release within 60 days
following the date of termination (the date on which the Release becomes
effective, the “Release Effective Date”):

(A)    A lump sum cash payment equal to the sum of (1) the Base Salary in effect
immediately prior to the date of termination (without regard to any reduction
that gives rise to Good Reason) and (2) (x) if such termination occurs on or
after the date on which the Annual Bonus, if any, is paid to the Executive in
respect of the third calendar year following the calendar year in which the
Effective Date occurs (the “Third Annual Bonus”), the average Annual Bonus paid
in respect of each of the three calendar years prior to the date of termination
or (y) if such

 

5



--------------------------------------------------------------------------------

termination occurs prior to the date on which the Third Annual Bonus, if any, is
paid, the Target Bonus Amount in effect immediately prior to the date of
termination (without regard to any reduction that gives rise to Good Reason),
payable on the first regularly scheduled payroll date of the Company following
the Release Effective Date and in no event later than the 60th day following the
date of termination (the actual date of payment, the “Severance Payment Date”);
provided, that, if the 60 day period referenced in this Section 4(c)(i)(A)
begins in one calendar year and ends in a subsequent calendar year, the
Severance Payment Date will in all events occur in the second calendar year;

(B)    A lump sum cash payment equal to the Annual Bonus, if any, that the
Executive would have received in respect of the calendar year prior to the
calendar year in which the termination occurs had the Executive remained an
active employee of the Company, based on the achievement of the applicable
performance measures, to the extent unpaid as of the termination date, payable
on the date such amount would have been paid had the Executive continued in
employment (the “Unpaid Bonus”);

(C)    A lump-sum payment equal to the product of (1) the Target Annual Bonus in
effect for the calendar year in which the termination occurs, and (2) a
fraction, the numerator of which shall equal the number of days during the year
in which the termination date occurs that the Executive was employed by the
Company and the denominator of which shall equal 365, payable on the Severance
Payment Date (the “Pro-Rated Bonus”); and

(D)    Full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.

(ii)    For purposes of this Agreement, “Good Reason” shall mean any action by
the Company, in each case without the Executive’s prior written consent, that
(A) results in a material diminution in the Executive’s duties, authority or
responsibilities or a diminution in the Executive’s title or position;
(B) requires the Executive to report to any person other than (x) prior to such
time that the Executive is the Chief Financial Officer, to the Chief Financial
Officer, and (y) thereafter, to the Chief Executive Officer or the President or
a Co-President of CLNY; (B) reduces the Base Salary, Target Annual Bonus or
Target LTIP Award then in effect; (C) relocates the Executive’s principal place
of employment to a location more than 25 miles from the location in effect
immediately prior to such relocation; or (D) constitutes a material breach by
the Company of this Agreement or any other material agreement between the
Executive and the Company; provided, that, in no event shall the occurrence of
any such condition constitute Good Reason unless (1) the Executive gives notice
to the Company of the existence of the Executive’s knowledge of the condition
giving rise to Good Reason within 90 days following its initial existence,
(2) the Company fails to cure such condition within 30 days following the date
such notice is given and (3) the Executive terminates his employment with the
Company within 30 days following the expiration of such cure period.

(d)    Termination Due to Death or Disability.

(i)    The Employment Term and the Executive’s employment hereunder (A) may be
terminated by the Company as a result of the Executive’s “Disability” (as
defined and determined below) and (B) shall terminate immediately as a result of
the Executive’s death.

(ii)    If the Executive’s employment is terminated by the Company as a result
of the Executive’s Disability or terminates as a result of the Executive’s
death, the Company shall provide the Executive (or his estate) with: (A) the
Accrued Benefits, (B) the Unpaid Bonus, (C) a lump sum payment equal to the
Pro-Rated Bonus with respect to the calendar year in which the termination
occurs and (D) full vesting as of the date of termination of any and all equity
or equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.

 

6



--------------------------------------------------------------------------------

(iii)    For purposes of this Agreement, “Disability” shall mean a physical or
mental incapacity that substantially prevents the Executive from performing his
duties hereunder and that has continued for at least 180 consecutive days. Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a qualified, independent physician
reasonably satisfactory to the Executive and the Company, and the determination
of such physician shall be final and binding upon both the Executive and the
Company. All fees and expenses of any such physician shall be borne solely by
the Company.

(e)    Non-Renewal of Agreement.

(i)    If the Company gives a Non-Renewal Notice to the Executive, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with all of the payments and
benefits set forth in Section 4(c) hereof, subject to his execution and
non-revocation of the Release by the Release Effective Date.

(ii)    If the Executive gives a Non-Renewal Notice to the Company, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with (A) the Accrued Benefits,
(B) any Unpaid Bonus in respect of the calendar year prior to the calendar year
in which the termination occurs and (C) the Pro- Rated Bonus in respect of the
calendar year in which the termination occurs.

(f)    Return of Property. Upon any termination of the Executive’s employment
hereunder, the Executive shall as soon as practicable following such termination
deliver or cause to be delivered to the Company the tangible property owned by
the Company, which is in the possession or control of the Executive.
Notwithstanding the foregoing, the Executive shall be permitted to retain his
calendar and his contacts and investor lists, all compensation-related plans and
agreements, any documents reasonably needed for personal tax purposes and his
personal notes, journals, diaries and correspondence (including personal
emails). In addition, the Executive shall be able to retain his mobile phone(s)
and personal computer(s) and his cell phone number(s).

(g)    Resignation as Officer or Director. Unless requested otherwise by the
Company, upon any termination of the Executive’s employment hereunder the
Executive shall resign each position (if any) that the Executive then holds as
an officer or director of the Company, any affiliate of the Company and any
other entity that the Company manages or that the Executive is serving at the
request of the Company. The Executive’s execution of this Agreement shall be
deemed the grant by the Executive to the officers of the Company of a limited
power of attorney to sign in the Executive’s name and on the Executive’s behalf
any such documentation as may be required to be executed solely for the limited
purposes of effectuating such resignations.

(h)    No Set-Off or Mitigation. The Company’s obligations to make payments
under this Agreement shall not be affected by any set-off, counterclaim,
recoupment or other claim the Company or any of its affiliates may have against
the Executive. The Executive does not need to seek other employment or take any
other action to mitigate any amounts owed to the Executive under this Agreement,
and those amounts shall not be reduced if the Executive does obtain other
employment.

 

5.

RESTRICTIVE COVENANTS. The Executive is entering into the Restrictive Covenant
Agreement, substantially in the form attached as Exhibit B hereto (the
“Restrictive Covenant Agreement”), as of the date hereof. The Restrictive
Covenant Agreement shall become effective as of the Effective Date and shall
continue in effect at all applicable times following the Effective Date in
accordance with the terms and conditions thereof.

 

7



--------------------------------------------------------------------------------

6.

SECTION 280G.

(a)    Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized, accounting firm which shall be designated by
the Company with the Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by the Executive from the Company or any
of its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
Accounting Firm shall determine if the payments or benefits to be received by
the Executive that are subject to Section 280G of the Code shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax, but such reduction shall occur if and only to the extent that the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes, and employment, Social Security
and Medicare taxes on such reduced Total Payments), is greater than or equal to
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes and
employment, Social Security and Medicare taxes on such Total Payments and the
amount of Excise Tax (or any other excise tax) to which the Executive would be
subject in respect of such unreduced Total Payments). For purposes of this
Section 6(a), the above tax amounts shall be determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied (or is likely to apply) to the Executive’s taxable income for the tax
year in which the transaction which causes the application of Section 280G of
the Code occurs, or such other rate(s) as the Accounting Firm determines to be
likely to apply to the Executive in the relevant tax year(s) in which any of the
Total Payments is expected to be made. If the Accounting Firm determines that
the Executive would not retain a larger amount on an after-tax basis if the
Total Payments were so reduced, then the Executive shall retain all of the Total
Payments.

(b)    Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 6(a), the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.

(c)    Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code will be taken into
account; (ii) no portion of the Total Payments will be taken into account which,
in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the
Executive and selected by the Accounting Firm, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in

 

8



--------------------------------------------------------------------------------

calculating the Excise Tax, no portion of such Total Payments will be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code. The Executive and the Company shall furnish such documentation
and documents as may be necessary for the Accounting Firm to perform the
requisite calculations and analysis under this Section 6 (and shall cooperate to
the extent necessary for any of the determinations in this Section 6(c) to be
made), and the Accounting Firm shall provide a written report of its
determinations hereunder, including detailed supporting calculations. If the
Accounting Firm determines that aggregate Total Payments should be reduced as
described above, it shall promptly notify the Executive and the Company to that
effect. In the absence of manifest error, all determinations by the Accounting
Firm under this Section 6 shall be binding on the Executive and the Company and
shall be made as soon as reasonably practicable and in no event later than 15
days following the later of the Executive’s date of termination of employment or
the date of the transaction which causes the application of Section 280G of the
Code. The Company shall bear all costs, fees and expenses of the Accounting Firm
and any legal counsel retained by the Accounting Firm.

(d)    Additional Payments. If the Executive receives reduced payments and
benefits by reason of this Section 6 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that the Executive could have received a greater
amount without resulting in any Excise Tax, then the Company shall thereafter
pay the Executive the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable following
such determination.

 

7.

ASSIGNMENT; ASSUMPTION OF AGREEMENT. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process. This Agreement may not be assigned by CLNY other than to a successor
and CLNY will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
or assets of the Company or the business to which Executive devotes his time to
assume expressly and to agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

 

8.

MISCELLANEOUS PROVISIONS.

(a)    No Breach of Obligation to Others. The Executive represents and warrants
that his entering into this Agreement does not, and that his performance under
this Agreement and consummation of the transactions contemplated hereby and
thereby will not, violate the provisions of any agreement or instrument to which
the Executive is a party or any decree, judgment or order to which the Executive
is subject, and that this Agreement constitutes a valid and binding obligation
of the Executive enforceable against the Executive in accordance with its terms.

(b)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements
entered into and to be performed entirely within such state.

(c)    Entire Agreement. This Agreement, together with the documents referred to
herein, constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to the Executive’s employment with the
Company, and it cancels and replaces any and all prior understandings,
agreements and term sheets between the Executive and CLNY and any of its
subsidiaries or affiliates. All promises, representations, collateral agreements
and understandings not expressly incorporated in this Agreement are hereby
superseded by this Agreement.

 

9



--------------------------------------------------------------------------------

(d)    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

If to the Company:    Colony Capital, Inc.    515 South Flower Street,    44th
Floor    Los Angeles, CA 90071   
Attention: Chief Executive Officer and Chief Legal Officer If to the Executive:
   to the last address of the Executive    in the Company’s records specifically
identified for notices under this Agreement

or to such other address as is provided by a party to the other from time to
time.

(e)    Survival. The representations, warranties and covenants of the Executive
contained in this Agreement will survive any termination of the Executive’s
employment with the Company.

(f)    Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by the Executive and
CLNY. No waiver by either party hereto at any time of any breach by the other
party hereto of compliance with any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

(g)    Further Assurances. The parties hereto will from time to time after the
date hereof execute, acknowledge where appropriate and deliver such further
instruments and take such other actions as any other party may reasonably
request in order to carry out the intent and purposes of this Agreement.

(h)    Severability. If any term or provision hereof is determined to be invalid
or unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

(i)    Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Palm Beach County, Florida before a panel
of three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:

(i)    The agreement to arbitrate and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of
Florida, without regard to conflict or choice of law rules;

 

10



--------------------------------------------------------------------------------

(ii)    The Florida Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(iii)    The arbitrators shall apply Florida law;

(iv)    Any petition or motion to modify or vacate the award shall be filed in
the Circuit Court in the Fifteenth Judicial Circuit in and for Palm Beach
County, Florida (the “Court”);

(iv)    The award shall be written, reasoned, and shall include findings of fact
as to all factual issues and conclusions of law as to all legal issues;

(v)    Either party may seek a de novo review by the Court of the conclusions of
law included in the award and any petition or motion to enforce, confirm, modify
or vacate the award; and

(vi)    The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.

(j)    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. In the event that
any provision of Agreement or any other agreement or award referenced herein is
mutually agreed by the parties to be in violation of Section 409A of the Code,
the parties shall cooperate reasonably to attempt to amend or modify this
Agreement (or other agreement or award) in order to avoid a violation of
Section 409A of the Code while attempting to preserve the economic intent of the
applicable provision. Notwithstanding anything contained herein to the contrary,
the Executive shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement which are subject to
Section 409A of the Code until the Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement or any other arrangement between the
Executive and the Company during the six-month period immediately following the
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following the Executive’s separation from
service (or, if earlier, the Executive’s date of death). To the extent required
to avoid an accelerated or additional tax under Section 409A of the Code,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. CLNY

 

11



--------------------------------------------------------------------------------

makes no representation that any or all of the payments described in this
Agreement will be exempt from or comply with Section 409A of the Code and makes
no undertaking to preclude Section 409A of the Code from applying to any such
payment. For purposes of this Section 9(j), Section 409A of the Code shall
include all regulations and guidance promulgated thereunder.

(k)    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

(l)    Construction. The parties acknowledge that this Agreement is the result
of arm’s- length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(m)    Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

(n)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.

(o)    Cooperation. For a period of 12 months following the termination of the
Executive’s employment with the Company for any reason, the Executive shall
provide reasonable cooperation in connection with any action or proceeding (or
any appeal from any action or proceeding) which relates to events during the
Executive’s employment hereunder of which the Executive has knowledge. The
Company shall reimburse the Executive for the Executive’s reasonable travel
expenses incurred in connection with the foregoing, in accordance with the
Company’s policies (and consistent with the Executive’s travel practices during
the Executive’s employment with the Company) and subject to the delivery of
reasonable support for such expenses. Any such requests for cooperation shall be
subject to the Executive’s business and personal schedule and the Executive
shall not be required to cooperate against his own legal interests or the legal
interests of his employer or partners or business ventures. In the event the
Executive reasonably determines that he needs separate legal counsel in
connection with his cooperation, the Company shall reimburse the Executive for
the reasonable costs of such counsel as soon as practicable (and in any event
within 30 days) following its receipt of an invoice for such costs. In the event
the Executive is required to cooperate for more than 8 hours in any 12-month
period, the Executive shall be paid an hourly consulting fee in an amount
mutually agreed between the Company and Executive at the time.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY CAPITAL, INC.

 

By:  

    Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Executive Vice President, Chief Financial Officer
and Chief Operating Officer

 

EXECUTIVE

 

    /s/ Jacky Wu

Jacky Wu

(Signature Page to Jacky Wu Employment Agreement)



--------------------------------------------------------------------------------

Exhibit A

Form of Release

Jacky Wu (“Executive”), a former employee of Colony Capital, Inc. (“CLNY” and
together with its subsidiaries, the “Employer”), hereby enters into and agrees
to be bound by this General Waiver and Release of Claims (the “Release”).
Executive acknowledges that he is required to execute this Release in order to
be eligible for certain post-termination benefits (the “Post-Termination
Benefits”) as set forth in Section [4(c)(i)] / [4(e)(i)] of his Employment
Agreement with CLNY, dated             , 2020 (the “Employment Agreement”).
Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings specified in the Employment Agreement.

1.    SEPARATION DATE. Executive acknowledges and agrees that his separation
from Employer was effective as of             , 20XX ( the “Separation Date”).

2.    WAGES FULLY PAID. Executive acknowledges and agrees that he has received
payment in full for all salary and other wages, including without limitation any
accrued, unused vacation or other similar benefits earned through the Separation
Date.

3.     EXECUTIVE’S GENERAL RELEASE OF CLAIMS.

(a)    Waiver and Release. Pursuant to Section [4(c)(i)] / [4(e)(i)] of the
Employment Agreement, and in consideration of the Post-Termination Benefits to
be provided to Executive as outlined in the Employment Agreement and this
Release as set forth herein, Executive, on behalf of himself and his heirs,
executors, administrators and assigns, forever waives, releases and discharges
Employer, its officers, directors, owners, shareholders, affiliates and agents
(collectively referred to herein as, the “Employer Group”), and each of its and
their respective officers, directors, shareholders, members, managers,
employees, agents, servants, accountants, attorneys, heirs, beneficiaries,
successors and assigns (together with the Employer Group, the “Employer Released
Parties”), from any and all claims, demands, causes of actions, fees, damages,
liabilities and expenses (including attorneys’ fees) of any kind whatsoever,
whether known or unknown, that Executive has ever had or might have against the
Employer Released Parties that directly or indirectly arise out of, relate to,
or are connected with, Executive’s services to, or employment by the Company,
including, but not limited to (i) any claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of Title 42 of the United States Code, the Sarbanes-Oxley
Act of 2002, as amended, the Worker Adjustment and Retraining Notification Act,
as amended, the Age Discrimination in Employment Act, as amended, the Uniform
Services Employment and Reemployment Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, and the California Labor Code, as
amended, and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and (ii) any tort and/or
contract claims, including any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm. Executive
acknowledges that if the Equal Employment Opportunity Commission or any other
administrative agency brings any charge or complaint on his behalf or for his
benefit, this Release bars Executive from receiving, and Executive hereby waives
any right to, any monetary or other individual relief related to such a charge
or complaint. This Release, however, excludes (i) any claims made under state
workers’ compensation or unemployment laws, and/or any claims that cannot be
waived by law, (ii) claims with respect to the breach of any covenant (including
any payments under the Employment Agreement) to be performed by Employer after
the date of this

 

A-



--------------------------------------------------------------------------------

Release, (iii) any rights to indemnification or contribution or directors’ and
officers’ liability insurance under the Employment Agreement, Indemnification
Agreement, any operative documents of the Company or any applicable law,
(iv) any claims as a holder of Company equity awards under the Company’s equity
incentive plans or as a holder of Fund Incentives; and (v) any claims for vested
benefits under any employee benefit plan (excluding any severance plan and
including claims under the Consolidated Omnibus Budget Reconciliation Act of
1985) or any claims that may arise after the date Executive signs the Release.

(b)    Waiver of Unknown Claims; Section 1542. Executive intends to fully waive
and release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Release is intended to cover, and does cover, not only
all known injuries, losses or damages, but any injuries, losses or damages that
he does not now know about or anticipate, but that might later develop or be
discovered, including the effects and consequences of those injuries, losses or
damages. Executive expressly waives the benefits of and right to relief under
California Civil Code Section 1542 (“Section 1542”), or any similar statute or
comparable common law doctrine in any jurisdiction. Section 1542 provides:

Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.

Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Release, he assumes and
waives the risks that the facts and the law may be other than he believes and
that, after signing this Release, he may discover losses or claims that are
released under this Release, but that are presently unknown to him, and he
understands and agrees that this Release shall apply to any such losses or
claims.

(c)    Acknowledgement of ADEA Waiver. Without in any way limiting the scope of
the foregoing general release of claims, Executive acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (the “ADEA”) and that such waiver and release is knowing
and voluntary. This waiver and release does not govern any rights or claims that
might arise under the ADEA after the date this Release is signed by Executive.
Executive acknowledges that: (i) the consideration given for this Release is in
addition to anything of value to which Executive otherwise would be entitled to
receive; (ii) he has been advised in writing to consult with an attorney of his
choice prior to signing this Release; (iii) he has been provided a full and
ample opportunity to review this Release, including a period of at least
twenty-one (21) days within which to consider it (which will not be lengthened
by any revisions or modifications); (iv) he has read and fully understands this
Release and has had the opportunity to discuss it with an attorney of his
choice; (v) to the extent that Executive takes less than twenty-one (21) days to
consider this Release prior to execution, he acknowledges that he had sufficient
time to consider this Release with counsel and that he expressly, voluntarily
and knowingly waives any additional time; and (vi) Executive is aware of his
right to revoke this Release at any time within the seven (7)-day period
following the date on which he executes this Release. Executive further
understands that he shall relinquish any right he has to Post- Termination
Benefits described in the Employment Agreement if he exercises his right to
revoke this Release. Notice of revocation must be made in writing and must be
received by [Name, Title], no later than 5:00 p.m. Pacific Time on the seventh
(7th) calendar day immediately after the day on which Executive executes this
Release.

4.    NO CLAIMS BY EXECUTIVE. Executive affirms and warrants that he has not
filed, initiated or caused to be filed or initiated any claim, charge, suit,
complaint, grievance, action or cause of action against Employer or any of the
other Employer Released Parties.

 

A-



--------------------------------------------------------------------------------

5.    NO ASSIGNMENT OF CLAIMS. Executive affirms and warrants that he has made
no assignment of any right or interest in any claim which he may have against
any of the Employer Released Parties.

6.    ADVICE OF COUNSEL. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Release; (b) that he has, in fact,
consulted with an attorney regarding this Release; (c) that he has carefully
read and understands all of the provisions of this Release; and (d) that he is
knowingly and voluntarily executing this Release in consideration of the
Post-Termination Benefits provided under the Employment Agreement.

[remainder of page intentionally left blank]

 

A-



--------------------------------------------------------------------------------

By his signature, Jacky Wu hereby knowingly and voluntarily executes this
Release as of the date indicated below.

 

 

Jacky Wu

Dated:                                              

[Signature page to Jacky Wu Release]



--------------------------------------------------------------------------------

Exhibit B

Form of Restrictive Covenant Agreement

Attached hereto.



--------------------------------------------------------------------------------

RESTRICTIVE COVENANT AGREEMENT

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), dated as of March 11,
2020, and effective as of the Effective Date (as defined below), is made by and
between Colony Capital, Inc., a Maryland corporation (“CLNY”), and Jacky Wu
(“Executive”). CLNY, together with its Subsidiaries is hereinafter referred to
as “the Company,” and where the context permits, references to “the Company”
shall include the Company and any successor to the Company. Any capitalized term
that is used but not otherwise defined in this Agreement shall have the meaning
set forth in the Employment Agreement (as defined below).

WHEREAS, Executive has on the date hereof entered into an Employment Agreement
with CLNY (the “Employment Agreement”), which will become effective as of
March 23, 2020 (the “Effective Date”), setting forth the terms by which the
Executive will be employed by Colony Capital Operating Company, LLC or one of
its subsidiaries (as applicable, the “Operating Entity”) and will initially
serve as Executive Vice President – Finance, and then will serve as Chief
Financial Officer;

WHEREAS, the Company desires to protect its investment in its assets, businesses
and goodwill and, accordingly, as a material condition to its willingness to
enter into the Employment Agreement, has required that Executive agree to limit
certain activities by Executive (as contemplated hereby) that would compete with
or otherwise harm such assets, businesses or goodwill;

WHEREAS, as part of the consideration and inducement to CLNY to enter into the
Employment Agreement, Executive is willing to agree to enter into this Agreement
and abide by such restrictions; and

WHEREAS, the parties intend this Agreement to be in compliance with, and further
intend for it to be fully enforceable under, any applicable Law.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.    Defined Terms. For purposes of this Agreement, the following terms have
the respective meanings set forth below:

(a)    “Business” means (x) the business of acquiring, originating and managing
(i) real estate related debt and equity investments and (ii) debt and equity
investments focused on the intersection points of technology and hard assets
(the “Digital Realty Sector”); provided, that, for purposes of clarification,
the Business shall not include debt or equity investments in operating companies
primarily engaged in businesses outside of the real estate or hospitality
industries or the Digital Realty Sector even though such businesses may own or
lease real property and (y) any alternative asset management business in which
more than 25% of the total capital committed is third party capital from passive
investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) and that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.

(b)    “Company Materials” means all Materials that Executive makes or
conceives, or has made or conceived, solely or jointly, during the period of
Executive’s retention by or employment with the Company, whether or not
patentable or registerable under copyright, trademark or similar statutes, which
(i) are related to the current or demonstrably (by expenditure of material
resources or material time spent by senior management) anticipated business or
activities of the Company (which includes any fund managed by the Company during
or prior to the period of Executive’s retention by or employment with the
Company); and (ii) are otherwise developed by Executive through the use of the
Company’s confidential



--------------------------------------------------------------------------------

information, equipment, software, or other facilities or resources at a time
during which Executive has been a consultant, or employee (temporary or
otherwise) of the Company. Notwithstanding the foregoing, Company Materials
shall not include any Materials conceived or made, solely or jointly, by
Executive in connection with the performance of Permitted Activities.

(c)    “Confidential Information” means information that is not generally known
to the public and that is or was used, developed or obtained by Executive (in
his capacity as a member or employee of the Company); provided, however,
Confidential Information will not include any information that is generally
available to the public or within the industry prior to the date Executive
proposes to disclose or use such information. For the avoidance of doubt,
“Confidential Information” does not include (x) information concerning
non-proprietary business or investment practices, methods or relationships
customarily employed or entered into by comparable business enterprises, (y) the
identity of investors and their investment practices, methods and relationships,
financing sources or capital market intermediaries and (z) information that is
used, developed or obtained by Executive exclusively in connection with the
performance of Permitted Activities.

(d) “Inventions” means any inventions, improvements, developments, ideas or
discoveries whether patentable or unpatentable, that meets any one of the
following criteria: (i) relates at the time of conception or reduction to
practice to: (A) the business, projects or products of the Company, or to the
utilization thereof; or (B) the actual or demonstrably anticipated research or
development of the Company; (ii) results from any work performed directly or
indirectly by Executive for the Company; or (iii) results, at least in part,
from Executive’s use of the Company’s time, equipment, supplies, facilities or
trade secret information; provided, however, that Inventions shall not include
(x) any Invention which qualifies fully under the provisions of California Labor
Code Section 2870 (a copy of which is attached as Exhibit 1), including any idea
or invention which is developed entirely on Executive’s own time without using
the Company’s equipment, supplies, facilities or trade secret information, and
which is not related to the business (either actual or demonstrably
anticipated), and which does not result from work performed for the Company and
(y) inventions, improvements, developments, ideas or discoveries conceived or
reduced to practice by Executive exclusively in connection with the performance
of Permitted Activities..

(e)    “Materials” means all articles, reports, documents, memoranda, notes,
other works of authorship, data, databases, discoveries, designs, developments,
ideas, creative works, improvements, inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).

(f)    “Permitted Activities” means each of the activities described in
Section 2 hereof.

(g)    “Person” means any individual, company, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

(h)    “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Executive’s employment
with the Company; provided that the Restricted Period shall immediately cease if
such termination of employment is by the Company without Cause, by Executive for
Good Reason or as a result of the Company giving a Non-Renewal Notice to
Executive.

(i)    “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland and the United States, (ii) any state in the United
States and/or other country listed in clause (i) and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.



--------------------------------------------------------------------------------

2.    Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Executive from:

(a)    engaging in the Personal Activities;

(b)    owning, directly or indirectly, solely as an investment, securities of
any such Person which are traded on any national securities exchange or NASDAQ
if Executive (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;

(c)     making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);

(d)    making any passive investment (or group of related passive investments)
of less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments; or

(e)    making investments in private companies that are (x) not engaged in the
real estate or hospitality industries, (y) do not predominantly make investments
in real estate-related debt and equity instruments and (z) do not make
investments similar to those made by CLNY and the OP equal to the lesser of (A)
5% of the outstanding equity securities of such private company and (B)
$30 million per company or group of affiliated companies operating as part of
one business.

3.    Non-Competition. Executive shall not, during the Restricted Period,
directly or indirectly, in any manner within the Restricted Territory:
(i) engage in the Business (other than through the Company and its Affiliates);
(ii) render any services as an employee, officer, director or consultant to any
Person (other than the Company) engaged in the Business; or (iii) make an
investment in a Person engaged in the Business as a partner, shareholder,
principal, member or other owner of equity interests (or securities convertible
into or exercisable for, equity interests); provided, however, nothing contained
in this Agreement shall restrict Executive from (x) engaging in any activity
that he determines in good faith is in furtherance of the interests of the
Company in the performance of his duties for the Company and/or (y) engaging in
any Permitted Activity. In addition, nothing herein shall prohibit Executive
from providing services to an entity engaged in the Business if Executive’s
services are solely limited to a unit, division, or subsidiary of such entity
which does not engage in the Business and Executive does not provide services
directly or indirectly to, or with respect to, the Business.

4.    Non-Solicitation. Except as necessary, appropriate or desirable to perform
his duties to the Company during his employment, Executive shall not during the
Restricted Period, without CLNY’s prior written consent, (i) directly or
indirectly, on his own behalf or for any other Person, knowingly solicit or
induce any officer, director, employee or independent contractor who is a
natural person that provides consulting or advisory services with respect to
sourcing or consummating financings or investments of the Company (A) to
terminate his or her relationship with the Company, or (B) hire any such
individual whom Executive knows left the employment of the Company during the
previous 12 months or (ii) directly or indirectly, on his own behalf or for any
other Person, solicit or induce any investors to terminate (or diminish in any
material respect) his, her or its relationship with the Company. For the
avoidance of doubt, identification or doing business with or co-investing with
any limited partners, investors, financing sources or capital markets
intermediaries with regard to activity that is not prohibited by Section 3 above
shall not be deemed to be a breach of this Section 4 or otherwise. Executive
shall not be in violation of this Section 4 by reason of providing a personal
reference for any officer, director or employee of the Company or soliciting
individuals for employment through a general advertisement not targeted
specifically to officers, directors or employees of the Company.



--------------------------------------------------------------------------------

5.    Confidential Information. At all times on and following the Effective
Date, Executive shall not disclose or use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company or any
of its affiliates, any Confidential Information except to the extent that
(i) such disclosure or use is related to, necessary, appropriate or desirable in
connection with Executive’s performance of his duties to the Company or (ii) is
related to any good faith dispute between Executive and the Company or any of
its affiliates or otherwise in connection with any action by Executive to
enforce his rights or defend his actions under this Agreement, the Contribution
Agreement, the Employment Agreement or any other agreement with the Company or
any of its affiliates. Nothing contained herein shall preclude Executive from
disclosing Confidential Information to his immediate family and personal legal
and financial advisor(s), provided that Executive informs such family member(s)
and/or advisor(s) that the information is confidential in nature and receives
reasonable assurances that the family member(s) and/or advisor(s) shall not
disclose such information except as required by Law or by any Authority with
apparent jurisdiction over such Person. Nothing in this Agreement shall be
construed to prevent Executive from complying with applicable Law, or disclosing
information pursuant to the valid order of a court of competent jurisdiction or
an authorized government agency, provided that such compliance does not in
Executive’s reasonable judgment exceed the extent of disclosure required by such
Law. Executive shall, to the extent legally permitted, promptly provide written
notice of any such order to an authorized officer of the Company after receiving
such order and reasonably cooperate (at the Company’s expense) with any efforts
of the Company to seek a protective order or other measure to protect the
confidentiality of such information.

6.    Mutual Non-Disparagement.

(a)    At all times on and following the Effective Date, Executive shall refrain
from making any disparaging statements about the Company or any of its present
or (to the extent such Persons serve in such capacity during Executive’s
employment with the Company) future officers, directors, and, in their capacity
as such, employees to any third Persons, including, without limitation, to any
press or other media, except (i) to the extent required by Law or legal process,
by any Authority with apparent jurisdiction or applicable securities
considerations, (ii) related to any good faith litigation or similar proceeding
between Executive and the Company or any of such officers or directors or
otherwise in connection with any good faith litigation or similar proceeding or
other efforts by Executive to enforce his rights or defend his actions under
this Agreement, the Contribution Agreement, the Employment Agreement or any
other agreement with the Company or any of such officers or directors or
(iii) for the making of any critical remarks about any such Person in connection
with any analyses made or opinions expressed in the ordinary course of his
duties to the Company during his employment therewith.

(b)    At all times on and following the Effective Date, the senior executive
officers of the Company shall not make, or cause to be made by the Company, any
disparaging or negative statements about Executive to any third Persons,
including, without limitation, to any press or other media, except (i) to the
extent required by Law or legal process, by any Authority with apparent
jurisdiction or applicable securities considerations, (ii) related to any good
faith litigation or similar proceeding between Executive and the Company or
otherwise in connection with any good faith litigation or similar proceeding by
Executive to enforce his rights or defend his actions under this Agreement, the
Contribution Agreement, the Employment Agreement or any other agreement with the
Company or (iii) for the making of any critical remarks about Executive in
connection with any analyses made or opinions expressed in the ordinary course
of their respective duties to the Company during their employment therewith.

7.    Intellectual Property.

(a)    Executive agrees that all Company Materials shall be deemed “work made
for hire” by the Company as the “author” and owner to the extent permitted by
United States copyright Law. To the extent



--------------------------------------------------------------------------------

(if any) that some or all of the Company Materials do not constitute “work made
for hire,” Executive hereby irrevocably assigns to the Company for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, all right, title and interest in and to such Company Materials
(including without limitation any and all copyright rights, patent rights and
trademark rights and goodwill associated therewith). The provisions of this
paragraph will apply to all Company Materials which are or have been conceived
or developed by Executive, solely or jointly, whether or not further development
or reduction to practice may take place after the termination of Executive’s
employment or retention, by the Company.

(b)    Executive further agrees that he will execute and deliver to CLNY any and
all further documents or instruments and do any and all further acts which the
Company reasonably requests in order to perfect, confirm, defend, police and
enforce the Company’s intellectual property rights, and hereby grants to the
officers of the Company an irrevocable power of attorney, coupled with interest,
to such end. Executive shall be promptly reimbursed by the Company for all costs
and expenditures incurred in connection with any cooperation referenced in this
Section 7(b).

8.    Injunctive Relief; Other Remedies. The parties agree that the remedy at
Law for any breach of this Agreement is and will be inadequate, and in the event
of a breach or threatened breach by Executive of the provisions of Sections 3,
4, 5, 6, or 7 of this Agreement, the Company shall be entitled to seek an
injunction restraining Executive from the conduct which would constitute a
breach of this Agreement. Nothing herein contained shall be construed as
prohibiting the Company from pursuing any other remedies available to it or them
for such breach or threatened breach, including, without limitation, specific
performance and/or the recovery of damages from Executive.

9.    Reasonableness and Enforceability of Covenants.

(a)    The recitals to this Agreement are incorporated herein by this reference.
The parties acknowledge and agree with such recitals, and further agree that
preservation of the confidential and proprietary information, goodwill, stable
workforce, and client and customer relations of the Company is a material part
of the consideration being provided in connection with the Company entering into
the Employment Agreement.

(b)    The parties expressly agree that the character, duration and geographical
scope of this Agreement are reasonable in light of the circumstances as they
exist on the date upon which this Agreement has been executed, including, but
not limited to, Executive’s position of confidence and trust as a stockholder of
CLNY.

(c)    Executive acknowledges that, the restrictive covenants and the other
agreements contained herein (collectively, the “Restrictive Covenants”) are an
essential part of this Agreement and the Employment Agreement. Executive and the
Company agree not to challenge the enforceability of the covenants (and the
limitations and qualifications included as part thereof) contained in this
Agreement.

(d)    Executive agrees to be bound by the Restrictive Covenants and the other
agreements contained in this Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements contained herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Agreement.

10.    Acknowledgements. Executive acknowledges that (i) his work for the
Company will continue to give him access to the confidential affairs and
proprietary information of the Company; (ii) the agreements and covenants of
Executive contained in this Agreement are essential to the business and goodwill
of the Company; and (iii) CLNY would not have entered into the Employment
Agreement but for the covenants and agreements set forth herein.



--------------------------------------------------------------------------------

11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements
entered into and to be performed entirely within such state.

12.    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:

 

If to the Company:    Colony Capital, Inc.    515 South Flower Street, 44th
Floor    Los Angeles, CA 90071    Attention: Chief Executive Officer and Chief
Legal Officer If to Executive:    to the last address of Executive    in the
Company’s records specifically identified for notices under this Agreement

or to such other address as is provided by a party to the other from time to
time.

13.    Survival. The representations, warranties and covenants of Executive and
the Company contained in this Agreement will survive any termination of
Executive’s employment with the Company; provided that the covenants set forth
in Sections 3 and 4 shall only survive through the end of the Restricted Period.

14.    Amendment; Waiver. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by Executive and CLNY. No waiver by
either party hereto at any time of any breach by the other party hereto of
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

15.    Severability. Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographic and temporal scope
and in all other respects. If any term or provision of this Agreement is
determined to be invalid or unenforceable in a final court or arbitration
proceeding, (A) the remaining terms and provisions hereof shall be unimpaired
and (B) to the extent permitted by applicable Law, the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.

16.    Arbitration. Except as otherwise set forth in Section 8, any dispute or
controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties hereto shall be settled exclusively by
arbitration in Palm Beach County, Florida before a panel of three neutral
arbitrators, each of whom shall be selected jointly by the parties, or, if the
parties cannot agree on the selection of the arbitrators, as selected by the
American Arbitration Association. The commercial arbitration rules of the
American Arbitration Association (the “AAA Rules”) shall



--------------------------------------------------------------------------------

govern any arbitration between the parties, except that the following provisions
are included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:

(a) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of Florida,
without regard to conflict or choice of law rules;

(b)    The Florida Arbitration Act shall govern the arbitration, the agreement
to arbitrate, and any proceedings to enforce, confirm, modify or vacate the
award;

(c)    The arbitrators shall apply Florida law;

(d)    Any petition or motion to modify or vacate the award shall be filed in
the Circuit Court in the Fifteenth Judicial Circuit in and for Palm Beach
County, Florida (the “Court”);

(e)    The award shall be written, reasoned, and shall include findings of fact
as to all factual issues and conclusions of law as to all legal issues;

(f)     Either party may seek a de novo review by the Court of the conclusions
of law included in the award and any petition or motion to enforce, confirm,
modify or vacate the award; and

(g)     The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.

The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

COLONY CAPITAL, INC. By:     Mark M. Hedstrom                            
                           Name: Mark M. Hedstrom Title: Executive Vice
President, Chief Financial Officer and Chief Operating Officer EXECUTIVE

    /s/ Jacky Wu

Jacky Wu

[Signature Page to Jacky Wu Restrictive Covenant Agreement]



--------------------------------------------------------------------------------

Exhibit 1

California Labor Code Section 2870

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.